Citation Nr: 0123128	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic right eye injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
November 1976.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a June 1997 rating 
decision of the New Orleans, Louisiana, Regional Office which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for chronic right eye injury residuals.  
In January 1998, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Florida and 
requested that his claims file be transferred to the St. 
Petersburg, Florida, Regional Office (RO).  The veteran is 
represented in this appeal by the American Legion.  


REMAND

The veteran asserts that service connection is warranted for 
chronic right eye injury residuals as he injured his right 
eye while stationed in the Republic of Vietnam.  Initially, 
the Board observes that the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended and new regulations have been adopted to implement 
the new legislation.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the veteran of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate his claim.  The VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (VCAA); enacted at 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001).  The 
veteran's application to reopen his claim of entitlement to 
service connection for chronic right eye injury residuals has 
apparently not been considered under the amended statutes and 
regulations.  Therefore, the application must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

A November 1998 Social Security Administration (SSA) award 
notice conveys that the veteran was awarded SSA disability 
benefits as of June 1998.  The documentation upon which the 
veteran's SSA award was granted is not of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that the VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  Accordingly, 
this case is REMANDED for the following: 

1.  The RO should contact the SSA and 
request that it provide copies of all 
records developed in association with the 
veteran's award of SSA disability 
benefits.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.156, 3.159, 3.326(a)) are fully met.  

3.  The RO should then readjudicate the 
veteran's application to reopen his claim 
of entitlement to service connection for 
chronic right eye injury residuals.  If 
the application is denied, the veteran 
and his accredited representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991) (Historical and Statutory Notes). 
In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the veteran's claim.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


